UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2387



DAVID DE SUSTAR-WARE,

                                              Plaintiff - Appellant,

          versus


NORDSTROM, INCORPORATED;     TALXUCM   SERVICES,
INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1318-1)


Submitted:   June 28, 2006                   Decided:   July 14, 2006


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David de Süstar-Ware, Appellant Pro Se. Ronda Brown Esaw,
MCGUIREWOODS, LLP, McLean, Virginia, for Appellee Nordstrom, Inc.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David de Süstar-Ware appeals the district court’s order

dismissing his employment discrimination action for failure to

prosecute under Fed. R. Civ. P. 41.     We have reviewed the record

and find no reversible error.     Accordingly, we deny all pending

motions and affirm for the reasons stated by the district court.

See de Süstar-Ware v. Nordstrom, Inc., No. CA-04-1318-1 (E.D. Va.

filed Nov. 4, 2005 & entered Nov. 7, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -